 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH J. NELSON,                                 No. 2:17-cv-1722 KJN (PC)
12                       Plaintiff,
13          v.                                          ORDER
14   DR. SMILEY, CHIEF MEDICAL
     OFFICER; DR.C. SMITH, CHIEF
15   SURGEON; Dr. J. CHUDY, et al,
16                       Defendants.
17

18          On November 7, 2018, the parties filed a stipulation and proposed order. Good cause

19   appearing,

20          IT IS HEREBY ORDERED that:

21          1.    Defendants’ Motion for Summary Judgment (ECF No. 23) filed on August 13, 2018

22                is deemed withdrawn as of the date of this order, and no further briefing is required

23                thereon; and

24          2. Defendants C. (Christopher) Smith and Mr. (W. David) Smiley, are dismissed from

25                this action without prejudice.

26   Dated: November 13, 2018

27

28
                                                       1
